DETAILED ACTION
This Office Action is in response to the election filed on 14 February 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 14 February 2022 is acknowledged.  The traversal is on the ground(s) that the art cited in establishing lack of unity a posteriori does not teach all the limitations of the respective independent claims.  This is not found persuasive because lack of unity a posteriori is established by citing art to show that a common feature between the claims which lack unity is well known in the art. The rest of the features that are not common are what constitutes the lack of unity.
The traversal appears to further assert that there is no serious burden and a serious burden has not been established, however this requirement appears to be one pertaining to restriction practice and not one pertaining to establishing that the claims of a national stage application lack unity (see MPEP §823).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 4,323,911 A; hereinafter Campbell) in view of Gravrand et al. (US 2012/0068295 A1; hereinafter Gravrand).
In regards to claim 1, Campbell teaches a method of manufacturing a photodiode element, the method comprising: 
forming a first p-type region (e.g. (102)) (col. 3/lns. 21-23); 
forming a first n-type region (e.g. (103/104/105)) (col. 3/lns. 23-24) that includes an n-type barrier layer (104) on the first p- type region (col. 4/lns. 60-68, col. 5/lns. 1-9); 
forming a second p-type region (106) on the first n-type region (col. 3/lns. 24-29); 
providing a second n-type region (110) (col. 3/lns. 48-54) that is in electrical and physical contact with both the second p-type region and the first n-type region (e.g. fig. 3: (106) is in contact with (110) and (103/104/105)); and 
providing a first metallic contact (112) (col. 4/lns. 24-38) on the second p-type region and a second metallic contact (111) (col. 4/lns. 24-38) on the second n-type region. 
Campbell appears to be silent as to, but does not preclude, the limitations of type converting a portion of the second p-type region to provide a second n-type region. Gravrand teaches the limitations of type converting a portion of the second p-type region (e.g. a portion of (18)) to provide a second n-type region (20) [0129]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Campbell with the aforementioned limitations taught by Gravrand to allow for the tailoring of an upper photodiode density by adjusting the electrical characteristics of individual regions of a device (Gravrand 
In regards to claim 2, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 1. Gravrand further teaches the limitations comprising: ion beam milling a portion of the second p-type region to convert it to the second n-type region [0022]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Campbell with the aforementioned limitations taught by Gravrand to allow for the tailoring of an upper photodiode density by adjusting the electrical characteristics of individual regions of a device (Gravrand [0130]).
In regards to claim 3, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 2. Gravrand further teaches the limitations wherein the second p-type region is formed from mercury-cadmium-telluride [0017]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Campbell with the aforementioned limitations taught by Gravrand to allow for the tailoring of an upper photodiode density by adjusting the electrical characteristics of individual regions of a device (Gravrand [0130]).
In regards to claim 4, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 1. Gravrand further teaches the limitations comprising: forming a passivation layer (26) over the photodiode element and a window in the passivation layer through which at least a portion of the second p-type region is exposed [0022-0025]; and ion beam milling through the window to convert the exposed portion of the second p-type region to the second n-type region (e.g. fig. 11) [0022-0025]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Campbell with the aforementioned limitations taught by Gravrand to allow for the tailoring of an upper photodiode density by adjusting the electrical characteristics of individual regions of a device (Gravrand 
In regards to claim 5, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 4. Gravrand further teaches the limitations comprising: depositing a metal through the window to form a contact (e.g. fig. 11) [0022-0025]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Campbell with the aforementioned limitations taught by Gravrand to allow for the tailoring of an upper photodiode density by adjusting the electrical characteristics of individual regions of a device (Gravrand [0130]).
In regards to claim 8, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 1. Gravrand further teaches the limitations comprising: etching through the second p-type region, first n-type region and first p-type region to form a mesa photodiode element (e.g. fig. 11) [0013]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Campbell with the aforementioned limitations taught by Gravrand to allow for the tailoring of an upper photodiode density by adjusting the electrical characteristics of individual regions of a device (Gravrand [0130]).
In regards to claim 10, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 1. Gravrand further teaches the limitations wherein the first p-type region is configured to absorb a shorter waveband and the second p-type region is configured to absorb a longer waveband [0017]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Campbell with the aforementioned limitations taught by Gravrand to allow for the tailoring of an upper photodiode density by adjusting the electrical characteristics of individual regions of a device (Gravrand [0130]).
In regards to claim 11, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 1. Gravrand further teaches the limitations wherein a first portion of the first n-type region is configured to absorb a shorter waveband and a second portion of the first n-Campbell with the aforementioned limitations taught by Gravrand to allow for the tailoring of an upper photodiode density by adjusting the electrical characteristics of individual regions of a device (Gravrand [0130]).
In regards to claim 12, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 1. Gravrand further teaches the limitations wherein the second n-type region is configured to absorb the longer waveband [0017]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Campbell with the aforementioned limitations taught by Gravrand to allow for the tailoring of an upper photodiode density by adjusting the electrical characteristics of individual regions of a device (Gravrand [0130]).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Campbell and Gravrand as respectively applied to claims 5 and 4 above, and further in view of Yano (US 5,448,099 A; hereinafter Yano).
In regards to claim 6, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 5. The combination of Campbell and Gravrand appears to be silent as to, but does not preclude, the limitations comprising: forming a mask over the photodiode element that leaves the window exposed; ion beam milling through the mask to convert the exposed portion of the second p-type region to the second n-type region; and depositing a metal through the mask to form a contact with the n-type region. Yano teaches the limitations comprising: forming a mask over the photodiode element that leaves the window exposed; ion beam milling through the mask to convert the exposed portion of the second p-type region to the second n-type region; and depositing a metal through the mask to form a contact with the n-type region (col. 7/lns. 15-42). It would have been Campbell and Gravrand with the aforementioned limitations taught by Yano to use conventional photolithographic processes (Yano col. 7/lns. 15-42).
In regards to claim 7, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 4. The combination of Campbell and Gravrand appears to be silent as to, but does not preclude, the limitations comprising: before forming the passivation layer, providing a second mask over the photodiode element, forming the passivation layer over the photodiode element, and removing the second mask to provide the window in the passivation layer to expose the portion of the second p-type region. Yano teaches the limitations comprising: before forming the passivation layer, providing a second mask over the photodiode element, forming the passivation layer over the photodiode element, and removing the second mask to provide the window in the passivation layer to expose the portion of the second p-type region col. 7/lns. 15-42). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Campbell and Gravrand with the aforementioned limitations taught by Yano to use conventional photolithographic processes (Yano col. 7/lns. 15-42).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Campbell and Gravrand as applied to claim 1 above, and further in view of Yao (US 10,002,979 B1; hereinafter Yao).
In regards to claim 9, the combination of Campbell and Gravrand teaches the limitations discussed above in addressing claim 1. The combination of Campbell and Gravrand appears to be silent as to, but does not preclude, the limitations comprising: growing a p-type common layer on a substrate and growing the first p-type region on the p-type common layer. Yao teaches the limitations comprising: growing a p-type common layer on a substrate and growing the first p-type region on the p-type common layer (e.g. fig. 4; col. 6/lns. 13-29). It would have been obvious to one having ordinary skill in Campbell and Gravrand with the aforementioned limitations taught by Yao to form photodetector arrays (Yao col. 6/lns. 30-34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812